  Case 8:19-cv-01203-JVS-DFM Document 81-1 Filed 08/04/20 Page 1 of 1 Page ID #:4595
 Alec M. Leslie
 Bursor & Fisher, P.A.
 888 Seventh Ave.
 New York, NY 10019




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 WILL KAUPELIS and FRANK ORTEGA,                                        CASE NUMBER
                                                                                               8:19-cv-01203-JVS-DFM
                                                         Plaintiff(s)
                             v.
 HARBOR FREIGHT TOOLS, USA, INC.,                                        (PROPOSED) ORDER ON APPLICATION OF
                                                                         NON-RESIDENT ATTORNEY TO APPEAR IN
                                                      Defendant(s).          A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Leslie, Alec M.                                                                 of    Bursor & Fisher, P.A.
 Applicant’s Name (Last Name, First Name & Middle Initial                              888 Seventh Ave.
 (646) 837-7150                          (212) 989-9163                                New York, NY 10019
 Telephone Number                        Fax Number
 aleslie@bursor.com
                             E-Mail Address                                            Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
 Plaintiff Will Kaupelis and Plaintiff Frank Ortega


 Name(s) of Party(ies) Represent                                 ü Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
Reich, Marc G.                                                                   of    Reich Radcliffe & Hoover, LLP
Designee’s Name (Last Name, First Name & Middle Initial                                4675 MacArthur Court, Suite 550
159936                      (949) 975-0512          (949) 975-0514                     Newport Beach, CA 92660
Designee’s Cal. Bar No.      Telephone Number        Fax Number
mgr@reichradcliffe.com
                            E-Mail Address                                             Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
 ☐GRANTED
 ☐DENIED:             ☐   for failure to pay the required fee.
                      ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐   for failure to complete Application:
                      ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                          is regularly employed or engaged in business, professional, or other similar activities in California.
                      ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                          District.
                      ☐ because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: Click here to enter a date.
                                                                               U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
